Citation Nr: 1714724	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned in January 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of in-service acoustic trauma.

2.  The Veteran's lumbar spine disability is the result of an in-service back injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. §§ 3.159(a)(2), 3.303 (2016).

2.  The criteria entitlement to service connection for a lumbar spine disability are met.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus and a lumbar spine disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. 
§ 3.303(b) also applies.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)). 

Lay evidence is considered competent where the proponent conveys matters which can be observed and described by a lay person; matters which do not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Tinnitus, or ringing in the ears, is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  



Tinnitus

The Veteran has competently and credibly testified as to hearing "whistling" or ringing in his ears during service after firing certain weapons, including machine guns, bazookas, and "twin 40s."  He has also indicated that this ringing has increased in frequency and volume and that he currently experiences the ringing.  

Here, the presence of current tinnitus is not in dispute.  Additionally, in-service acoustic trauma based on his experience firing weapons such as bazookas, machine guns, and "twin 40s," with no hearing protection other than cigarette filters, is established, as evidenced by the Veteran's award of service connection for hearing loss.  Thus, the first two elements of service connection are met.

Regarding the nexus requirement, the April 2013 audiologist opined that the Veteran's tinnitus was less likely than not caused by or a result of acoustic trauma during service.  The audiologist based this opinion on the Veteran's reported onset of tinnitus a few years after service in 1958, as well as on occupational noise exposure after service.  However, the Veteran has since clarified in the January 2017 hearing that his tinnitus had its onset while in service, not after.  Additionally, the Veteran and his wife both addressed the inconsistency, stating that the Veteran has difficulties with remembering specific dates, and so did not report the correct year to the examiner.  The Veteran's testimony regarding onset of tinnitus in service is credible.  Moreover, as the VA examiner's opinion was based on an inaccurate factual premise, it is of no probative value.

Additionally, as the Veteran has given competent and credible testimony to having had an onset of the symptoms of tinnitus in service, and having experienced those symptoms continuously since he sustained acoustic trauma in service, the nexus element is also satisfied.  Therefore, service connection for tinnitus is warranted.

Lumbar Spine

The Veteran states that he slipped and fell from a tank during icy winter conditions while in service and that this injury led to his current back condition.  
The first element of service connection, current disability, is satisfied, as the Veteran has been diagnosed with lumbar degenerative disc disease, spinal stenosis, and spondylosis with myelopathy.  See December 2013 magnetic resonance imaging (MRI) study; February 2017 letters from private chiropractor R.J.H., and VA physician M.D.P.

Additionally, service treatment record (STR) dated in January 1955 and May 1955 note back trouble and back strain, respectively, and the Veteran has credibly reported the circumstances of the injury prompting his treatment during active duty.  Therefore, the in-service incurrence of a back injury is also satisfied, and the crux of the case rests on the final element, nexus. 

There is conflicting evidence regarding nexus.  Against the claim is the opinion of the April 2013 VA examiner, who opined that Veteran's current back complaints were less likely as not caused by or a result of active service because there were no complaints after 1955 or on the exit exam, and the Veteran worked in a laborious job for over thirty two years after his service.

However, at the January 2017 hearing, the Veteran credibly testified that he did have back pain at separation, but did not report it on his exit exam because he did not want to delay his exit from service, and he believed he would have to "suck it up."  He further explained that there no more complaints in his STRs after 1955, because after a failed pain treatment he just dealt with the pain.  The Veteran also testified as to changing duties in the military, from tank gunner to baker, as a result of his hearing issues and back pain.  Notably, his DD Form 214 indicates that he attended a cooking course between June and August 1955, after his in-service injury.  Finally, regarding post-service employment, the Veteran credibly testified that he engaged in no heavy lifting at his place of employment and that it was not laborious.  Specifically, for approximately the first half of his tenure with that employer the Veteran lifted a maximum of about fifteen pounds, and the last fifteen years he spent as a foreman experiencing no lifting at all.

Accordingly, the Veteran's competent and credible clarifying testimony renders the April 2013 opinion inadequate, as it is based on an inaccurate factual premise. 
In favor of the claim is the February 2017 statement from chiropractor R.H.H., who noted a review of the Veteran's medical record and the history of his fall in service.  R.J.H. notes that medical literature indicates that a traumatic injury to the lumbar spine, similar to that sustained by the Veteran, causes an alteration of normal musculoskeletal function and often progresses to debilitating low back conditions.  He indicated that other than the Veteran's in-service fall, there is no other injury the Veteran has experienced that could account for his current condition, and that his current disability is consistent with the mechanism of the in-service injury.  R.J.H. ultimately opines that it is more likely than not that the in-service back injury is the cause of the Veteran's current disability.  This opinion, which is based on the Veteran's relevant history and is well-reasoned, is highly probative.  Therefore, the nexus requirement is also satisfied and service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for lumbar spine disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


